Mr. Justice Thomas delivered the opinion of the court: This is a claim for a refund of a franchise tax erroneously paid by claimant to the Secretary of State after the expiration of its charter in January, 1924. It is admitted by the Secretary of State that claimant’s charter had expired prior to the payment, and the Attorney General has filed his written consent to an award being allowed claimant in the sum of $192.50. As it is clear no tax was due from claimant, we accordingly award it the sum of $192.50.